Citation Nr: 1701709	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1997 until September 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO, in relevant part, denied the Veteran's service connection claim for rheumatoid arthritis.  The Veteran timely appealed.


FINDING OF FACT

The evidence is against a finding that the Veteran currently has rheumatoid arthritis.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a content complying VCAA notification letter in December 2009, prior to adjudication of his claim.  Thus, the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA and private treatment records and lay statements of argument.  Pursuant to an October 2015 Board remand, VA also obtained the Veteran's Social Security records.  38 U.S.C.A. § 5103A(d); Stegall v. West, 11 Vet. App. 268 (1998)

The Veteran was not afforded a VA examination in connection to his rheumatoid arthritis claim.  Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  "Persistent or current symptoms of a disability" suffices to fulfill the first criterion of the duty to assist analysis regarding examinations.  Id.

The Board finds that a VA examination in this instance is unnecessary.  As discussed in more detail below, the evidence of record is against a finding that the Veteran has a probative diagnosis of rheumatoid arthritis as required by VA regulation or persistent and/or recurrent symptoms of rheumatoid arthritis since service.  Notably, the Veteran describes persistent bilateral knee pain since service which had been variously diagnosed as rule out lateral meniscal tear, arthralgia, retropatellar pain syndrome, patellofemoral pain syndrome, patellar tendinosis, knee pain and plica.  He currently holds a diagnosis of osteoarthritis of the knees.  He is service-connected for a bilateral knee disability and is being compensated for under Diagnostic Code 5260-5019, which is rated under the provisions for limitation of motion as arthritis.  He claims rheumatoid arthritis, which is a systemic condition wholly separate from osteoarthritis.  See generally 38 C.F.R. § 4.17a, Diagnostic Code 5002.  Thus, while his reports of chronic knee pain since service is credible, the Board finds that his lay assertion of an association between his chronic knee pain and a diagnosis of rheumatoid arthritis not shown in service is insufficient to meet the criteria warranting VA examination.  As such, the first McClendon requirement is not satisfied and a VA examination is not required.  

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to service connection for rheumatoid arthritis.  He claims that he was diagnosed with rheumatoid arthritis during service and his disability has continued since discharge.

Service treatment records are silent for any complaints, treatments, or manifestations of rheumatoid arthritis while in service.  As discussed above, the Veteran did have various diagnoses of rule out lateral meniscal tear, arthralgia, retropatellar pain syndrome, patellofemoral pain syndrome, patellar tendinosis, knee pain and plica.  Upon discharge, all relevant systems were noted as clinically normal.  See Report of Medical Examination dated June 14, 1999.  In addition, the Veteran responded "no" when asked whether he had a past or current history of arthritis or rheumatism.  See Report of Medical History dated June 14, 1999.

The Veteran's post-service treatment records are also silent for any complaints, treatments, or manifestations of rheumatoid arthritis.  The Veteran has received treatment for his service-connected bilateral knee disability, which includes a diagnosis of osteoarthritis.  However, no treating physician has diagnosed the Veteran with rheumatoid arthritis or even considered the diagnosis.  Notably, the Veteran's medical records note a past medical history of rheumatoid arthritis.  However, this is based on a history provided by the Veteran and does not constitute an actual diagnosis of rheumatoid arthritis.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence."")

As noted above, the first requirement for service connection is a diagnosis of the condition.  The above cited evidence reflects that the Veteran has been receiving treatment for his service-connected knee condition, but he has not been diagnosed or treated for rheumatoid arthritis.  

The Board has also considered the lay statements of record.  To the extent the Veteran claims he has rheumatoid arthritis attributable to service, the Board finds that the Veteran, as a lay witness, is not competent to provide such a diagnosis.  See Jandreau, 492 F.3d at 1377.  He is competent to relate a diagnosis provided by a physician.  However, the Board finds that such a recalled history is not credible.  In this respect, he claims to have been diagnosed with rheumatoid arthritis in service which, as indicated above, is a misunderstanding of his actual diagnoses.  The record otherwise does not reflect which examiner purportedly diagnosed rheumatoid arthritis or the clinical/laboratory testing supporting such a diagnosis.  Thus, on the facts of this case, his report of being diagnosed with rheumatoid arthritis is not deemed competent evidence supportive of an actual diagnosis.

As such, the Board finds that the evidence is against a finding of a competent and credible diagnosis of rheumatoid arthritis.  Without a valid diagnosis, discussion of the remaining criteria for service connection is not necessary and compensation for rheumatoid arthritis may not be awarded.  

ORDER

Service connection for rheumatoid arthritis is denied.



______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


